Citation Nr: 0632946	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, to include hypertension, as secondary to service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the claim. 

This case was previously before the Board in March 2004 and 
June 2005.  In March 2004, the Board remanded the case for 
additional evidentiary development.  Thereafter, in June 2005 
the Board denied the claim.  The veteran appealed the Board's 
June 2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).

By a March 2006 Order, the Court, pursuant to a Joint Motion, 
vacated the Board's decision, and remanded the case for 
compliance with the instructions of the Joint Motion.

For the reasons detailed below, the Board concludes that a 
remand is required in order to comply with the Joint Motion.  
Accordingly, this case will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The veteran essentially contends that his hypertensive 
cardiovascular disease, claimed as hypertension, is secondary 
to his service-connected PTSD.

Under VA regulations, service connection may be established 
on a secondary basis for a disability which is proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The Board notes that it remanded this case in March 2004, in 
part, to obtain a medical examination(s) and opinion(s) for 
the purpose of ascertaining whether there existed any causal 
relationship between the veteran's service-connected PTSD and 
hypertensive cardiovascular disease including on the basis of 
aggravation.  Further, the Board notes that the specific 
indented paragraphs of the March 2004 remand directed that 
the AMC should "arrange for VA special cardiology and 
psychiatric examinations of the veteran by appropriate 
specialists..."  (Page 5).  Following the Board's remand, 
the veteran underwent both a VA psychiatric examination and a 
VA heart examination in April 2004.  He also underwent 
additional examinations in July 2004.  Thereafter, the Board 
denied the case in the June 2005 decision.

However, even though the indented paragraphs specified 
separate examinations, in the body of the March 2004 remand 
the Board stated that it was "of the opinion that the 
veteran should be examined by a medical board consisting of a 
cardiologist and a psychiatrist..."  (Page 3).  Since none of 
the examinations accorded to the veteran were conducted by a 
medical board consisting of both a cardiologist and a 
psychiatrist, the Joint Motion contended, citing to Stegall 
v. West, 11 Vet. App. 268, 271 (1998), that the Board should 
have implemented corrective procedures, and that a remand was 
required for the Board to ensure compliance with its March 
2004 remand directives.  As noted in the Introduction, the 
March 2006 Court Order vacated the Board's June 2005 
decision, and remanded the matter for compliance with the 
instructions in the Joint Motion.

The Board is bound by the holdings of the Court.  See 
38 U.S.C.A. § 7252.  Consequently, the case must be remanded 
again for the veteran to be accorded a new examination 
conducted by a medical board consisting of both a 
cardiologist and a psychiatrist.  (Emphasis added).

Since a new examination is necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board further notes that on March 3, 2006, the Court 
issued Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in which it observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the veteran was not provided with notification 
regarding either potential disability rating(s) or effective 
date(s) as mandated by the Court's holding in 
Dingess/Hartman.  As a remand is already required in this 
case, the Board concludes that the veteran should be provided 
with the requisite notification which adequately addresses 
these issues.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be accorded a new 
VA medical examination which must be 
conducted by a board consisting of both a 
cardiologist and a psychiatrist for the 
purpose of ascertaining whether there 
exists any causal relationship between his 
service-connected PTSD and hypertensive 
cardiovascular disease including on the 
basis of aggravation.

The veteran' claims folder must be made 
available to the board of examiners for 
review in connection with the 
examination; the board of examiners must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
board of examiners must address the 
following medical issues:

(a) Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran's hypertensive cardiovascular 
disease is causally related to his 
service-connected PTSD?

(b) If no such relationship is determined 
to exist, the examiners must be requested 
to express an opinion as to whether it is 
at least as likely as not that the 
service-connected PTSD aggravates the 
veteran's hypertensive cardiovascular 
disease.  By aggravation, the Board means 
a permanent increase in the severity of 
the disability which is beyond its natural 
progression.  

If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:

(c) The baseline manifestations which are 
due to the effects of hypertensive 
cardiovascular disease;

(d) The increased manifestations which, in 
the examiners' opinions, are proximately 
due to service-connected PTSD based on 
medical considerations; and

(e) The medical considerations supporting 
an opinion that increased manifestations 
of hypertensive cardiovascular disease are 
proximately due to service-connected PTSD.  

The examiners should attempt to reconcile 
the current opinion(s) with those already 
of record, to the extent possible.

Any opinions express by the examiners must 
be accompanied by a complete rationale.

If the board of examiners are unable to 
provide the opinion(s) requested by the 
Board without resorting to speculation, it 
should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development or notification deemed 
necessary, the RO should readjudicate the 
issue on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in August 2004, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

